Title: [Diary entry: 5 November 1785]
From: Washington, George
To: 

Saturday 5th. Thermometer at 60 in the Morng. 64 at Noon and 65 at Night. Morning a little lowering with the wind pretty brisk from the Southward until about Noon when it became Calm & clear. Went over the Creek to see how my people went on in raising mud from the bed of the Creek—their progress but slow. Mr. Robert Washington of Chotanck—Mr. Lund Washington & Mr. Lawrence Washington dined here, as did Colo. Gilpin and Mr. Noah Webster. The 4 first went away afterwards—the last stayed all Night. In the afternoon a Mr. Lee came here to sollicit Charity for his Mother who represented herself as having nine Children—a bad husband and no support. He also stayed the Evening.